Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The claims presented in this applications are the claims dated 10/12/2015 of parent application 14/881,090.

Below rejections are maintained, which are of non-final office action dated 3/9/2017 of the parent application 14/881,090.

DETAILED ACTION

Status of Claims
Claims 1-20 are subject to examination.  

Priority
Applicant’s claim for domestic priorities as claimed in this application under 35 U.S.C. 119(e) is acknowledged.  

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. In response to this office action, applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification. For example, status of co-pending applications should be made with --now copending-- and status of patent applications should be --now U.S. Patent number --.
In paragraph [0001], status of co-pending applications should be made with --now copending-- and status of patent applications should be --now U.S. Patent number --.

Drawings
The figures submitted on the filing date of this application are acknowledged. 

Claim Objections
Claims 1-6 are objected to because of the following informalities:  
Claim 1 is objected to because it contains “under control of one or more computer systems configured with executable instructions, storing a virtual machine image and a digital signature”, which should be -- storing, by one or more computer systems configured with executable instructions, a virtual machine image and a digital signature, a virtual machine image and a digital signature-- in order to positively recite limitations in the claim. Claims 2-6 depend upon claim 1 and hence subject to same objection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to 


Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Shimoni et al., 2014/0013325, CA Inc in view of Masuoka et al., 2009/0172781.
Referring to claim 1, Shimoni discloses a computer-implemented method, comprising: under control of one or more computer systems configured with executable instructions, storing a digital signature (para 18, claim 9, 120 of fig. 2); receiving a request to launch a virtual machine; determining whether the digital signature is valid (determining whether the digital signature is valid based on a request to startup the virtual machine, para 37, 44); determining, based at least in part on a policy relating to launching virtual machines signed by a machine image provider, whether to authorize launching of the virtual machine, the policy being configured such that evaluation of the policy is dependent at least in part on the digital signature being valid (the signature validation component responds to the virtual hypervisor attempting to startup a particular one of the virtual machines by obtaining the digital signature for the particular virtual machine, policy being determining whether the digital signature is valid, and authorizing the virtual hypervisor to proceed with startup of the particular virtual machine responsive to determining that the digital signature is valid, claim 9, para 41); and as a result of determining that the policy authorizes launching of the virtual machine to launch the virtual machine (to startup virtual machine upon determining that authorization for startup of the virtual machine is using valid digital signature, fig. 1, para 37, 44). Shimoni does not specifically mention about, virtual machine image, which is well known in the art, which Masuoka discloses, fig. 2b.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the invention disclosed by Shimoni to implement virtual machine image and also one of ordinary skill in the art would have been motivated to do so because it could provide 

    PNG
    media_image1.png
    559
    531
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    549
    508
    media_image2.png
    Greyscale

Referring to claim 2, Shimoni and Masuoka disclose the claimed limitations as rejected above. Shimoni and Masuoka also disclose using a public key obtained from a digital certificate issued by a certificate authority to verify the digital signature prior to storing the virtual machine image, Shimoni para 31, Masuoka para 58.

Referring to claim 3, Shimoni and Masuoka disclose the claimed limitations as rejected above. Shimoni and Masuoka also disclose wherein the virtual machine image is stored within a computing resource service provider marketplace comprising a plurality of virtual machine images that have been verified as authentic and virtual machine images that have not been verified as authentic such that a customer of a computing resource service provider can select the virtual machine image from the computing resource service provider marketplace, Masuoka fig. 2b, para 29, Shimoni para 31.

Referring to claim 4, Shimoni and Masuoka disclose the claimed limitations as rejected above. Shimoni and Masuoka also disclose wherein the policy specifies that only virtual machine images having a corresponding digital signature can be used to launch virtual machines within a virtual network of a user that submitted the request, Shimoni, para 37, 44, Masuoka fig. 2b.

Claims 5 are rejected under 35 U.S.C. 103 as being unpatentable over Shimoni in view of Masuoka and Von Eicken et al., 8438654.
Referring to claim 5, Shimoni and Masuoka disclose the claimed limitations as rejected above. Shimoni also discloses the virtual machine image having the digital signature, Shimoni, para 37, 44. Shimoni and Masuoka do not disclose wherein the policy defines a level of access to virtual machine images, which is well known in the art, which Von Eicken discloses, col., 10, 16-34.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the invention disclosed by Shimoni to implement the policy defines a level of access to virtual machine images and also one of ordinary skill in the art would have been motivated to do so because it could provide different access level assigned to different type of users. Based on the access level, a user would be granted access to the virtual machine image for startup, as suggested by Von Eicken, col., 10, 16-34.  

Claims 6 are rejected under 35 U.S.C. 103 as being unpatentable over Shimoni in view of Masuoka and Lee, 20100107163.
Referring to claim 6, Shimoni and Masuoka disclose the claimed limitations as rejected above. Shimoni also discloses the virtual machine image having the digital signature, Shimoni, para 37, 44 Shimoni and Masuoka do not disclose wherein the virtual machine image is stored in a manner that .  

Claims 7-9, rejected under 35 U.S.C. 103 as being unpatentable over Shimoni in view of Masuoka and Official Notice.
Referring to claim 7, Shimoni discloses a computer system, comprising: one or more processors; and memory having collectively stored therein instructions that, when executed by the computer system, cause the computer system to: (para 18, claim 9, 120 of fig. 2); receive a request to launch a virtual machine that is based on a machine digitally signed with a key (determining whether the digital signature is valid based on a request to startup the virtual machine, para 37, 44); launch the virtual machine after a determination that one or more policies authorize launching virtual machines that are based on machine digitally signed (the signature validation component responds to the virtual hypervisor attempting to startup a particular one of the virtual machines by obtaining the digital signature for the particular virtual machine, policy being determining whether the digital signature is valid, and authorizing the virtual hypervisor to proceed with startup of the particular virtual machine responsive to determining that the  

Referring to claim 8, Shimoni and Masuoka disclose the claimed limitations as rejected above. Shimoni and Masuoka also disclose wherein the machine image digitally signed with the key is verifiable 

Referring to claim 9, Shimoni and Masuoka disclose the claimed limitations as rejected above. Shimoni and Masuoka also disclose wherein the one or more policies further specify that only machine images digitally signed can be utilized within a virtual network associated with a user, the user having submitted the request to launch the virtual machine, Masuoka fig. 2b, para 29, Shimoni para 31, 37, 44.

Claims 10 are rejected under 35 U.S.C. 103 as being unpatentable over Shimoni in view of Masuoka, Official Notice and Von Eicken et al., 8438654.
Referring to claim 10, Shimoni and Masuoka disclose the claimed limitations as rejected above. Shimoni also discloses the virtual machine image having the digital signature, para 37, 44. Shimoni and Masuoka do not disclose wherein the policy defines a level of access to machine image for a user, which is well known in the art, which Von Eicken discloses, col., 10, 16-34.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the invention disclosed by Shimoni to implement the policy defines a level of access to machine image for a user and also one of ordinary skill in the art would have been motivated to do so because it could provide different access level assigned to different type of users. Based on the access level, a user would be granted access to the virtual machine image for startup, as suggested by Von Eicken, col., 10, 16-34.  

Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Shimoni in view of Masuoka, Official Notice and Lee, 20100107163.
Referring to claim 11-13, Shimoni and Masuoka disclose the claimed limitations as rejected above. Shimoni also discloses the virtual machine image having the digital signature with a key, Shimoni, para 37, 44 Shimoni and Masuoka do not disclose wherein the machine image is made available in a manner such that the machine image is verifiable to determine that the machine image originates from the provider, wherein the machine image is obtained from a computing resource service provider marketplace that is configured to enable a customer of the computing resource service provider to select the machine image such that the machine image can be used to instantiate the virtual machines for use by the customer, the machine image is made available in a manner distinguishing the machine image from other machine images based at least in part on whether the machine image is verifiable to determine that the machine image originates from the provider, which is well known in the art, which Lee discloses, para 131.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the invention disclosed by Shimoni to implement wherein the machine image is made available in a manner such that the machine image is verifiable to determine that the machine image originates from the provider, wherein the machine image is obtained from a computing resource service provider marketplace that is configured to enable a customer of the computing resource service provider to select the machine image such that the machine image can be used to instantiate the virtual machines for use by the customer, the machine image is made available in a manner distinguishing the machine image from other machine images based at least in part on whether the machine image is verifiable to determine that the machine image originates from the provider and also one of ordinary skill in the art would have been motivated to do so because it could provide dedicated virtual machine image for different machines and the identification of the machine image would enable knowing of which provider's machine image would be used for selection and used for startup, as suggested by Lee para 131.  

Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Shimoni in view of Masuoka and Official Notice.
Referring to claim 14, Shimoni discloses a non-transitory computer-readable storage medium having collectively stored thereon executable instructions that, when executed by one or more processors of a computer system, cause the computer system to at least: (para 18, claim 9, 120 of fig. 2); store a machine software comprising one or more components signed with a key of a machine image provider (storing and determining whether the digital signature is valid based on a request to startup the virtual machine, para 37, 44); as a result of selected machine software, determine, based at least in part on one or more policies that relate to launching virtual machines signed by the machine image provider, whether the machine software can be utilized to instantiate a virtual machine (the signature validation component responds to the virtual hypervisor attempting to startup a particular selected one of the virtual machines by obtaining the digital signature for the particular virtual machine, policy being determining whether the digital signature is valid, and authorizing the virtual hypervisor to proceed with startup of the particular virtual machine responsive to determining that the digital signature is valid, claim 9, para 41, to startup virtual machine upon determining that authorization for startup of the virtual machine is using valid digital signature, fig. 1, para 37, 44). Shimoni does not specifically mention about, machine image, which is well known in the art, which Masuoka discloses, fig. 2b.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the invention disclosed by Shimoni to implement machine image and also one of ordinary skill in the art would have been motivated to do so because it could provide generating a virtual machine image with functionality of a target service provider and launching the virtual machine image in the host device as being dedicated as suggested by Masuoka, abstract.  Shimoni and Masuoka do not specifically mention about, a user having selected the machine image, which is well known and expected in the art. For example, a user having selected the machine image is disclosed in 20120110337, para 43, Murphey et al.;  

Referring to claim 15, Shimoni and Masuoka disclose the claimed limitations as rejected above. Shimoni and Masuoka also disclose wherein the machine image digitally signed with the key is verifiable using a public key obtained from a digital certificate issued by a certificate authority, Shimoni para 31, Masuoka para 58.

Referring to claim 16, Shimoni and Masuoka disclose the claimed limitations as rejected above. Shimoni and Masuoka also disclose the one or more policies further specify that only machine images comprising one or more components digitally signed by the machine image provider can be utilized within a virtual network of the user, the user having submitted a request to launch the virtual machine within the virtual network, Masuoka fig. 2b, para 29, Shimoni para 31, 37, 44.

Claims 17 are rejected under 35 U.S.C. 103 as being unpatentable over Shimoni in view of Masuoka, Official Notice and Von Eicken et al., 8438654.
Referring to claim 17, Shimoni and Masuoka disclose the claimed limitations as rejected above. Shimoni also discloses the virtual machine image having the digital signature, para 37, 44. Shimoni and .    

Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Shimoni in view of Masuoka, Official Notice and Lee, 20100107163.
Referring to claim 18-20, Shimoni and Masuoka disclose the claimed limitations as rejected above. Shimoni also discloses the virtual machine image having the digital signature with a key, Shimoni, para 37, 44 Shimoni and Masuoka do not disclose wherein the machine image is stored in a manner such that the machine image is verifiable to determine that the machine image originates from the provider, wherein the machine image is stored with a computing resource service provider marketplace that is configured to enable a customer of the computing resource service provider to select the machine image such that the machine image can be used to instantiate the virtual machines for use by the customer, the machine image is made available in stored in a manner distinguishing the machine image from other machine images based at least in part on whether the machine image is verifiable to determine that the machine image originates from the provider, which is well known in the art, which Lee discloses, para 131.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the invention disclosed by Shimoni to implement wherein the machine image is stored in a manner such that the machine image is verifiable .  

Conclusion
This is a continuation of applicant’s earlier Application No. 14/881,090.  All claims are drawn to the same invention claimed in the earlier application and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the earlier application.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action in this case.  See MPEP  § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
MPEP 706.07(b) [R-6] Final Rejection, When Proper  on First Action: The claims of a new application may be finally rejected in the first Office action in those situations where (A) the new application is a continuing application of, or a substitute for, an earlier application, and (B) all claims of the new application (1) are drawn to the same invention claimed in the earlier application, and (2) would have been properly finally rejected on the grounds and art of record in the next Office action if they had been entered in the earlier application.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
In response to the above rejections, applicant presented claims dated 8/9/2017.

    PNG
    media_image3.png
    286
    619
    media_image3.png
    Greyscale

Hence, applicant is reminded for compact prosecution rather extended prosecution.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARESH PATEL whose telephone number is (571) 272-3973.  The examiner can normally be reached on Monday-Friday.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/HARESH N PATEL/Primary Examiner, Art Unit 2496